department of the treasury internal_revenue_service washington d c date cc dom fs p si uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel cc ser vwv rch from assistant chief_counsel cc dom fs p si subject sec_1363 recapture of lifo inventory this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d date date date dollar_figurex1 issue whether a c_corporation should include the lifo_recapture_amount in its gross_income in the year the c_corporation merges into an s_corporation under sec_1363 prior to the effective date of sec_1_1363-2 conclusion although this conclusion is mandated by sec_1_1363-2 this regulation applies prospectively nonetheless support exists in the legislative_history for this treatment facts taxpayer sells a for commercial and residential construction in date b a c_corporation decided to set up its c division as an s_corporation the division had not been profitable and management made this decision in order to have separate financial statements and thereby facilitate its eventual sale however by the summer of date the s_corporation was making a profit under d state law the taxpayer discovered it could save dollar_figurex1 in state personal_property and franchise_taxes if the c_corporation merged into the s_corporation on date the c_corporation merged into the s_corporation under sec_368 and the s_corporation changed its name to b after examination the service issued a notice_of_deficiency to the s_corporation the adjustment of dollar_figure is based on a calculation of lifo_recapture upon the merger of the c_corporation into the s_corporation in the year of the transfer the c_corporation had inventoried goods under the lifo_method during the taxable_year of the transfer of the lifo inventory_assets the case is in litigation and is set for trial date law and analysis sec_1363 provides for the recapture of lifo benefits in general - if - a an s_corporation was a c_corporation for the last taxable_year before the first taxable_year for which the election under sec_1362 was effective and last b the corporation inventoried goods under the lifo_method for such taxable_year the lifo_recapture_amount shall be included in the gross_income of the corporation for such last taxable_year sec_1_1363-2 further clarifies that if a c_corporation inventoried assets under the lifo_method during the taxable_year of the transfer of those inventory_assets and if that c_corporation transferred the lifo inventory_assets to an s_corporation in a nonrecognition_transaction then the lifo_recapture_amount is included in the year of transfer by that c_corporation to an s_corporation of lifo inventory_assets the legislative_history of sec_1363 supports this interpretation the committee is concerned that taxpayers using the lifo_method may avoid the built-in_gain rules of sec_1374 it believes that lifo_method taxpayers which have enjoyed the deferral benefits of the lifo_method during their status as a c_corporation should not be treated more favorably than their fifo counterparts to eliminate this potential disparity in treatment the committee believes it is appropriate to require a lifo taxpayer to recapture the benefits of using the lifo_method in the year of conversion to s status h_r rep no part sec_1 and 100th cong 1st sess date the purpose of sec_1363 was to supplement sec_1374 a code section which imposed a corporate level tax on built-in_gain recognized within ten years of a c corporation’s election to become an s_corporation tech adv mem date the regulation provides for a result which is consistent with a long standing law of imposing a tax on built-in_gain see 88_tc_663 case development hazards and other considerations if you have any further questions please call the branch telephone number by patrick putzi special counsel natural_resources cc dom fs p si
